*507Opinion by
Keefe, J.
The testimony showed that the drums in question were very fragile in construction; that they had been used several times prior to their use as containers of the cod-liver oil; and that .they were one-time shippers and generally unsatisfactory as containers of cod-liver oil. The record showed that the drums could not be further used as containers and were discarded as junk. Therefore they were not capable of entering commerce in competition with other drums as containers. On the record presented the drums in question were held entitled to free entry as claimed.